2. Tibet - plans to make Chinese the main language of instruction
The next item is the debate on six motions for resolutions on Tibet - plans to make Chinese the main language of instruction.
Madam President, in October, we witnessed the peaceful protests of thousands of Tibetans against the Chinese authorities' plans to change education policy. The current bilingual model, which allows ethnic minorities to study in their own national languages alongside Chinese, is to be replaced by one in which Chinese is to be the basic language of instruction.
The Secretary of the Chinese Communist Party in Qinghai province, Qiang Wei, said in a press article that standard Mandarin will be the main language of instruction in primary schools by 2015. Due to the need for Tibetans and representatives of other ethnic groups to function effectively in the Chinese labour market, they should be able to study Chinese, but not at the cost of not being able to have an appropriate education in their own language.
It should be remembered that the rights that the Tibetans are fighting for derive from Article 4 of the Chinese constitution and Article 10 of the Regional National Autonomy Law. The Tibetans are therefore asking for the rights already granted to them to be respected, and Parliament should emphatically support them in their attempts to preserve their own culture, a basic element of which is language. I think that the words of Dokru Choedaka, a campaigner for the Tibetan language, ring true for all of us when he says that schools and language are the fabric of national identity.
author. - Madam President, culture and cultural expressions underpin people's values and identity. In the words of Aristotle, it is not about outward appearance but about inward significance.
Culture, when used as a tool to impose values and to wash out diversity and freedom of expression, is like a weapon. It is therefore a very troubling development that Mandarin Chinese has been introduced as the main language of education and official documents for Tibetans. If China intends to wash out the Tibetan culture this way, it is acting against its own stated intentions of harmonious relations among the countless cultures, ethnicities and identities the country knows. The Chinese authorities should also allow access to Tibet by foreign media without the need for special permits and allow uncensored communications and access to information - also on the Internet - throughout the entire country.
Not only economic development but also cultural diversity and respect for human rights contribute equally to wealth. The EU should consistently prioritise human rights, especially for ethnic and cultural minorities, in its relations with China.
Madam President, the large European countries really are devoting a great deal of attention to improving economic, investment and business relations with China. This means that Parliament has an even greater role to play in speaking openly about human rights and about the fact that they are being broken. I think that today, Parliament must place a very strong emphasis on the rights of people living in Tibet to their own language, to unhindered contact with the outside world via the Internet - we are living in the 21st century, after all - and to be able to talk to foreign journalists, because the ban on foreign correspondents visiting the region is lamentable. Finally, I would like to say that imposing the state language on Tibet is something I find deeply disturbing.
Madam President, Article 4 of the Constitution of the People's Republic of China guarantees all citizens and nationalities the right to use and develop their own spoken and written language. Given this, we are very justifiably concerned about the news which we recently received that the status of the Tibetan language as a language of instruction might be being weakened. I know that there are protests in this huge country against the fact that the forms of the Chinese language spoken in Shanghai and Canton are disappearing in the same way, and this is another cause for concern.
It is important that the People's Republic of China should acknowledge that the preservation of Tibetan culture is crucially dependent on its language, and that the Tibetan language should be kept as the first language of instruction and also used in universities. Of course, genuine bilingualism is an important objective. It needs to be recognised that it is only sensible that the Tibetans also study Chinese, but making it the first language of instruction is bound to be problematic, as it will mean that Tibetan culture will suffer.
It is also important that China at long last ratifies the International Covenant on Civil and Political Rights that it signed years ago, because that would do more to guarantee the protection of ethnic and religious minorities and the preservation of their languages and cultures.
Madam President, when we rise to speak in the European Parliament, we can use our native language. The Chinese Government is planning to withdraw this fundamental right from the Tibetans, threatening them with a loss of identity. Thousands of Tibetans have campaigned against the possible end to bilingual policy in peaceful protests in schools and universities. On 27 October, I received a petition in front of the European Parliament building in Brussels from Tibetan schoolchildren seeking our solidarity. China's ambassador, Mr Song, yesterday emphasised that bilingual education in Tibet was an important measure to support Tibetan culture. While I have heard what he has to say, I am not sure I believe him. After all, he has not denied the numerous media reports indicating that Mandarin Chinese is to be the main language used in educational institutions in the Quinghai region. Cantonese and Shanghainese are also to be replaced by Mandarin throughout the education system and even on the radio, this despite the fact that the government claims that Mandarin is only spoken by half of the Chinese population. Article 4 of the constitution and Article 10 of the law on regional autonomy emphasise the freedom of all ethnic groups to develop their own written and spoken language. Commissioner Lewandowski, I would urge you to ensure that this worrying development is raised during dialogue between the EU and China. Please send a group of experts to the region on a fact-finding mission to establish where the threat to the bilingual system lies. The Tibetan language can be supplemented by Chinese, but certainly not replaced by it.
Madam President, nobody can complain today about a lack of knowledge or information about what is happening in Tibet, yet despite this, we still make almost no attempts to stop the Chinese destroying the Tibetans as individual people and as a whole nation, together with their wonderful culture and beautiful, authentic religiousness.
Today, we are talking about the destruction of the Tibetan language and its replacement with Mandarin. After all, many of us in this Chamber and many of our ancestors have very often paid a high price fighting for their national languages against the will of an invader or dictator, because we knew that the loss of our language is the loss of the last hope that one day we will be able to be ourselves in our own country. Thanks, too, to these experiences, which have been the fate of many Europeans, we must demand that those who negotiate with China on our behalf, talking about the development of technology, investments, trade and so on, do not avoid the subject of the habitual violation of human rights in China. In negotiations with the Chinese Government on human rights, and here I join all those who have made appeals before me, I ask that the issue of human rights is not relegated to the background, irrespective of whether we are currently in an economic crisis or not.
on behalf of the ALDE Group. - Madam President, throughout the history of Estonia, we have struggled to maintain the language of the indigenous people. After restoring our independence in 1991, we finally enjoyed the liberty to speak our language and treasure our culture and identity. It pains me to see the people of Tibet repressed and their language, identity, culture and religion condemned to extinction.
The People's Republic of China (PRC) is using the same method of achieving marginalisation of Tibetans that the Soviet Union used on Estonians. The Sinicisation of Tibet, just like the Russification of Estonia during the Soviet occupation, is being carried out by relocating non-indigenous people to the established territory of the indigenous people.
As long as the Han Chinese population of Tibet is increasing, the Tibetans have every right to feel intimidated. The intention of the Chinese authorities to introduce Mandarin Chinese as the primary language of instruction in schools violates the rights of the indigenous people of Tibet. I would like to see that violation brought up and resolved as a priority item within EU policy towards the PRC.
Madam President, I am opposed to this resolution. My group has allowed me to speak against it, despite the fact that most of my colleagues do not share my opinion.
As has been pointed out, the Chinese ambassador has responded to the criticism expressed. It may be that his letter does not answer every question, but why is it that we are first looking to pass a resolution rather than seeking dialogue? Can we really take ourselves seriously if we first adopt a resolution and then say, as the previous speaker put it - now let us send someone on a fact-finding mission to find out how bilingualism is under threat.
I do not believe it is plausible to speak of the death of the Tibetan language. It is not within the remit of this Parliament to decide how much Hungarian is taught in schools in Slovakia or Romania, but yet it feels entitled to decide whether maths should be taught in Tibetan or another language. I do not know whether this is wise.
Finally, I believe it is a mistake to link the question of language policy with the Dalai Lama, even though the two issues are quite separate. I do not believe that by taking such a step, we will be helping to ensure that people are not prevented from using their own language.
(PL) Madam President, language is the most important attribute of identity and the main tool of social communication. Today's debate on the attempts by the government of the People's Republic of China to introduce Chinese as the only mandatory language in the teaching system in Tibet is an attack on the culture of that nation. Up to now, Tibetan has been the official language in Tibet and in those regions in China where Tibetans are the main ethnic group. For Tibetans, its use and development are one of the most important ways in which they exercise their de facto autonomy. The need to understand Chinese as well is understandable for those who are going to look for work outside of Tibet, but an appropriate and adequate solution seems to be the introduction of Chinese as a subject to be taught, and not the replacement of Tibetan with Chinese as the language of instruction.
For this reason, we should express our opposition to the attempt to take the Tibetans' basic tool of communication away from them. By taking away from Tibetans the ability to learn their own language, the Chinese are slowly but surely breaking down Tibet's autonomy and bringing about the loss of its cultural heritage.
Madam President, I would like to ask our fellow Member a question, if he accepts it. Why, in this context, is the position of the Chinese ambassador on this matter more relevant than our desire to talk about what is happening in Tibet? If I have understood correctly, the reason is that he believes that we must heed what the Chinese Embassy says rather than what our own convictions tell us.
(DE) (The speaker is answering a blue card question from Cristian Dan Preda in accordance with Rule 149(8)).
Madam President, I am much obliged to my fellow Member for asking this question, as it gives me the opportunity to repeat what I said before. I did not say that you should believe the Chinese ambassador. What I said was that we would be well advised to take our job seriously and to seek dialogue, and then to discuss a resolution.
It makes no sense to suggest that we should adopt a resolution now and then send experts to China to find out whether, and where exactly, bilingualism is under threat. I believe that if we want to do something about the effectiveness of human rights, then we do not need simply to express pious intentions, but must also engage with the issue in order to avoid damaging an already difficult situation.
(HU) Madam President, I am pleased to support the joint motion for a resolution, since it clearly expresses principles which I, as the representative of an indigenous national minority, share entirely. I therefore support the principle that a) the oppression of minority languages fundamentally infringes on the right to freedom of citizens belonging to that minority; that b) instruction in the mother tongue is the most suitable for learning; and that c) local authorities and communities should be given legal competence to make decisions about the language used in teaching..
I would like to call the attention of all Members who support the motion to the fact that, unfortunately, these principles are not fully respected in certain EU Member States, either. Evidence of this is the Slovak language law and the Romanian education law currently in force, which allow for instruction in certain subjects only in the state language. I could name a few more EU countries. I will not do this now. I am a committed supporter of monitoring infringements of rights outside the European Union, but at the same time, I think it is important that practices disadvantageous to national minorities within the territory of the EU are not passed over in silence.
(CS) Madam President, in my speech, I would like to mention the wish expressed by the People's Republic of China for harmonious relations between all 56 of the ethnic minorities living within its territory. In relation to this, I firmly believe that it is necessary to support the preservation of Tibetan, which is one of the four oldest and most original Asian languages, and which is one of the fundamental roots of Tibetan identity, culture and religion, and which, together with Tibetan culture as a whole, also represents an irreplaceable part of world cultural heritage, bearing witness to an historically rich civilisation. I trust that China will consistently apply Article 4 of the constitution of the People's Republic of China, and Article 10 of the Act on Autonomous National Regions, which guarantee the freedom of all nations to use and develop their own spoken and written languages.
I firmly believe that every ethnic minority has the right to retain its own language and literature. A fair bilingual education system will contribute towards better cooperation and understanding, especially if Tibetans learn Chinese and Han Chinese people living in Tibetan areas are, at the same time, encouraged to learn Tibetan. As the submitted joint draft resolution includes all of the points I have mentioned, I have decided to support it.
(SK) Madam President, China is a great power in economic and military terms, and the Chinese administration in its behaviour towards its citizens has long given the impression that cultural, social and democratic principles as they are recognised around the world will be selectively applied in China and only insofar as they suit the administration in terms of controlling the country.
I do not believe that our indignation will change the Chinese Government's determination to implement its own education policy in the country. Despite this, I think it is necessary to deliver a serious warning to our Chinese partners that the Tibetan people have the right to retain their identity and their language, and that the mother tongue has an irreplaceable role in the education of children.
China should do the same in Tibet as Slovakia does for its Hungarian minority, with Hungarian minority children able to study in Hungarian from nursery school through to primary school and secondary school. On the other hand, I would like to point out to Mr Sógor that Slovak children in Hungary have to learn in Hungarian from nursery school through to primary school and secondary school, and that they have Slovak only as a foreign language.
(HU) Madam President, as a representative of the Jobbik Movement for a Better Hungary, I welcome and support the European Parliament's motion for a resolution against the plans by the People's Republic of China to make Chinese the official language in Tibetan schools. Although the Chinese occupiers guaranteed Tibet's autonomy, they are progressively excluding the Tibetan language from education and official fora. China's poor human rights record also raises the risk of conflicts developing in Tibet because of the forcible introduction of the Chinese language. Tibetans must be guaranteed the right to be educated in their own language and to deal with official matters in the Tibetan language. Their fundamental human rights must be guaranteed, including the right of assembly and the civil right to demonstrate.
Sadly, we need not go far to find similar cases, since crude attempts at assimilation are a real and current problem in Europe, too. We only need to think of the way Romania treats Transylvanian Hungarians or Csángó Hungarians, or of the exclusionary, discriminatory Slovak language law.
(DE) Madam President, ladies and gentlemen, I believe that the Tibetans must be allowed the right to speak in their native language, Tibetan. It is a right that we all have. Otherwise, they will lose their cultural identity. On account of the situation in Tibet, I believe that bilingualism, in other words, learning Tibetan and Chinese, is the appropriate solution.
After all, bilingualism promotes the development of children in many different ways and is certainly to be supported.
(PL) Madam President, the Tibetan language is part of the long history of a nation which has fought for years to preserve its own culture, and it is an element that closely binds the community together. For this reason, maintaining and preserving bilingualism at all levels of teaching in schools in Tibet is the only and best solution. The Chinese Government is a signatory to the UN Declaration on the Rights of Indigenous Peoples, thereby committing itself to observe the fundamental rights of national minorities on its territory. All of China's actions aimed at banning the use of Tibetan in schools should be condemned by the international community. I believe that steps should be taken that will allow the observance of the fundamental rights of the Tibetans in China to be more effectively monitored.
(IT) Madam President, ladies and gentlemen, the abrogation of the bilingual system in Tibet is an illiberal act that runs counter to respect for the cultural identity of a minority and respect for human rights.
Trade agreements or business contracts with China cannot act as trade goods to distract Europe's attention away from the serious discrimination from which the Tibetan people still suffer.
The Tibetans have the right to continue to be and to feel like a people, at least, and to do so they must be free to nurture their own traditions, history and language: in short, to keep their own identity, an essential part of which is language identity.
The plan to eradicate Tibetan culture, which has not yet been brought to a successful conclusion under the symbol of the hammer and sickle in decades of persecution against the Tibetan people and monks, cannot now be artfully completed by eliminating the Tibetan language and imposing Chinese.
Member of the Commission. - Madam President, we are discussing an issue which exists in almost all countries where minorities live - namely, the preservation of a language, culture, and equal access to education. That is about reconfirming our values, Mr Bütikofer.
Before addressing the issue of Tibet, allow me a quick word on our bilateral relations with China. Our strategic partnership is strong, which permits us to tackle all issues, including the most sensitive ones. We have constructed an impressive framework of high-level interactions where we regularly address the global challenges that our citizens are facing without, however, neglecting the issues where our views may differ. The overall situation in Tibet is one of those where we differ.
The moves to institute Chinese as the main language of instruction in Tibetan areas raise complex and sensitive issues. China needs to strike the right balance so as to allow the effective instruction and preservation of the Tibetan language, as a living language for maintaining education in the Tibetan language and as the mother tongue in Tibetan areas while, at the same time, teaching Chinese in parallel to give Tibetan students decent chances of future employment. The remoteness of Tibetan areas does not make this task any easier.
We sincerely hope that China will ensure that Tibetan is used as the main language of instruction in schools in Tibetan areas and ensure the protection of minority languages in the other parts of China in the same way. Seeking the view of experts and avoiding discrimination and the influence of ideology are good recipes for the way forward. The EU is ready to share its expertise, should China so decide. We hope - and here is my direct response - to have a frank discussion with the Chinese authorities on this very issue at the next round of the EU-China human rights dialogue. It is most important that China should allow open public consultation in order to allow those affected by any changes to language policy to freely express their opinions, which would have to be taken into account.
We have followed also with deep concern reports of the detention of several Tibetan students and teachers who peacefully demonstrated in protest against the government's education reform plan. We urge China to release the detainees and to enter into discussions with Tibetan civil society on the merits of the proposed reform.
As a final point, I would like to recall the EU's long-standing position with regard to Tibet. The preservation of Tibet's unique culture, language, religion and traditions and the need to achieve a system of meaningful autonomy for Tibet, within the Chinese constitution, remains a top priority for the EU. These are issues that we are persistently trying to address in the framework of our political dialogue with China.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
Despite the consistent involvement and commitment of many world leaders, institutions and NGOs in calling on the Chinese authorities to avoid the use of violence against the Tibetan people, these pleas unfortunately seem to fall on deaf ears, thus compromising international relations. The European Parliament has, for many years, demonstrated its support for and solidarity with Tibet, a country that has always struggled against the oppressive and discriminatory policies of the Chinese authorities, which have threatened the territorial and cultural independence of the Tibetan people for years. Beijing's latest act of oppression was the decision to introduce Chinese as the compulsory official language in Tibet, even though the people speak Tibetan and consider Mandarin to be a foreign language. Cultural genocide is going on as we speak, because this decision expresses the clear intention to wipe out this people, not only geographically but also culturally, by preventing younger generations from learning about their own culture and, first and foremost, their linguistic heritage. Faced with China's inflexible and rigid attitude to Tibet, I would like to call on the European Parliament to maintain a position of intransigence with regard to the severe violations of human rights and minority rights committed by the Chinese authorities and to ensure that the people of Tibet know we are behind them and ready to help.
In adopting this resolution, the European Parliament, the voice of European citizens and democracy, is sending a clear message to the Chinese authorities: that eradicating and subjugating one culture to benefit another is an act that is not worthy of any truly great and modern country. The Tibetan people have a wholly legitimate request: that their history and language should be respected. Tibetan culture is not the only one threatened by this unreasonable decision - Cantonese and other languages will also fall victim to the policy of standardisation. Given that the Chinese Constitution specifically recognises each citizen's right to express him/herself in his/her chosen language, how can the political authorities justify this legal U-turn? The European Union's motto clearly sums up the message that we have a duty to pass on to the Chinese authorities through this resolution: united in diversity.